Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39806 Page 1 of 20




 1   PAUL ANDRE (SBN 196585)
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (SBN 237978)
 4   jhannah@kramerlevin.com
 5   KRAMER LEVIN NAFTALIS
     & FRANKEL LLP
 6   990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.
11

12                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13                            SAN DIEGO DIVISION
14   FINJAN, INC., a Delaware Corporation,    Case No. 3:17-cv-00183-CAB-BGS
15
                  Plaintiff,                  MEMORANDUM OF POINTS AND
16                                            AUTHORITIES IN SUPPORT OF
17
           v.                                 PLAINTIFF FINJAN, INC.’S
                                              OPPOSITION TO DEFENDANT’S
18   ESET, LLC, a California Limited          RENEWED MOTION FOR
19
     Liability Corporation, and ESET SPOL.    SUMMARY JUDGMENT OF
     S.R.O., a Slovak Republic Corporation,   PROSECUTION HISTORY
20                                            DISCLAIMER FOR U.S. PATENT NO.
21
                  Defendants.                 6,154,844
     ESET, LLC, a California Limited
22   Liability Corporation, and ESET SPOL.    Judge: Hon. Cathy Ann Bencivengo
23   S.R.O., a Slovak Republic Corporation,
                                              PER CHAMBERS RULES, NO ORAL
24                Counterclaim-Plaintiffs,    ARGUMENT UNLESS ORDERED BY
25         v.                                 THE COURT

26   FINJAN, INC., a Delaware Corporation,
27
                  Counterclaim-Defendant.
28
     MEMO IN SUPPORT OF FINJAN’S OPP.             CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39807 Page 2 of 20




 1                                            TABLE OF CONTENTS

 2                                                                                                                           Page
 3 I.      INTRODUCTION ................................................................................................... 1
 4
     II.   FACTUAL BACKGROUND.................................................................................. 2
 5
           A        The ’844 Patent Prosecution History ............................................................ 2
 6

 7
                    1.       Finjan Did Not Disclaim a Network Gateway when
                             Distinguishing Ji ................................................................................. 2
 8
                    2.       Various Courts Have Decided That the Prosecution History
 9
                             Does Not Limit These Terms .............................................................. 3
10
           B        Procedural History......................................................................................... 5
11

12                  1.       This Court Has Already Construed the Terms Of The
                             “Before…” Claim Element After Extensive Consideration ............... 5
13

14                  2.       The Court Did Not Grant Leave for this Motion on Disclaimer ........ 6

15 III.    ARGUMENT ........................................................................................................... 8
16         A        Finjan Did Not Disclaim a Network Gateway During Prosecution of
17                  the ’844 Patent ............................................................................................... 8
18                  1.       Applicant’s Statements Were Not Clear and Unequivocal................. 9
19
                    2.       Other Courts Have Found No Disclaimer So There is No
20                           “Unmistakable Disavowal” ............................................................... 11
21
           B        Eset’s Motion is Procedurally Improper ..................................................... 13
22
     IV.   CONCLUSION...................................................................................................... 15
23

24

25

26

27

28                                                                i
     MEMO IN SUPPORT OF FINJAN’S OPP.                                      CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39808 Page 3 of 20




 1                                         TABLE OF AUTHORITIES

 2                                                                                                                Page(s)
 3 Cases

 4
   Acumed v. Stryker Corp.,
 5   483 F.3d 800 (Fed. Cir. 2007) ............................................................................ 15
 6 Avid Tech., Inc. v. Harmonic, Inc.,

 7       812 F.3d 1040 (Fed. Cir. 2016) ............................................................................ 8

 8 Baxalta Inc. v. Genentech, Inc.,
         No. 19-1527, 2020 WL 5048435 (Fed. Cir. 2020) ............................................... 8
 9

10 Cent. Admixture Pharmacy Servs., Inc. v. Advanced Cardiac Sols., P.C.,
         482 F.3d 1347 (Fed. Cir. 2007) .......................................................................... 14
11
   Fenner Inv., Ltd. v. Microsoft Corp.,
12
     632 F. Supp. 2d 627 (E.D. Tex. 2009), aff’d sub nom. Fenner
13   Investments, Ltd. v. Microsoft Corp., 369 F. App’x 132 (Fed. Cir. 2010) ......... 14
14 Finjan, Inc. v. Blue Coat Sys.,

15       879 F.3d 1299 (Fed. Cir. 2018) ............................................................................ 3
16 Finjan, Inc. v. Blue Coat Sys., Inc.,
         No. 13-cv-03999-BLF, 2014 WL 5361976 (N.D. Cal. Oct. 20, 2014) ..........5, 12
17

18 Finjan, Inc. v. Blue Coat Sys., Inc.,
         No. 13-cv-03999-BLF, 2016 WL 3880774 (N.D. Cal. July 18, 2016) ................ 5
19

20
     Finjan, Inc. v. Cisco Sys., Inc.,
        No. 17-cv-00072-BLF, 2018 WL 3537142 (N.D. Cal. July 23, 2018) ..........4, 12
21
     Finjan, Inc. v. Proofpoint, Inc.,
22      No. 13-cv-05808-HSG, 2016 WL 1427492 (N.D. Cal. Apr. 12, 2016) .........4, 15
23
   Finjan, Inc. v. Sonicwall, Inc.,
24    No. 17-cv-04467-BLF, 2019 WL 1369938 (N.D. Cal. Mar. 26, 2019) .........4, 12
25 Finjan, Inc. v. Sophos, Inc.,

26       244 F. Supp. 3d 1016 (N.D. Cal. 2017) ................................................................ 5
27

28                                   ii
     MEMO IN SUPPORT OF FINJAN’S OPP.                                   CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39809 Page 4 of 20




 1 Finjan, Inc. v. Sophos, Inc.,
         No. 14-cv-01197-WHO, 2016 WL 2988834 (N.D. Cal. May 24, 2016) .......5, 15
 2
     Finjan, Inc. v. Symantec Corp.,
 3
        No. 14-cv-02998-HSG, 2017 WL 550453 (N.D. Cal. Feb. 10, 2017) .......4, 9, 12
 4
     Markman v. Westview Indus., Inc.,
 5     517 U.S. 370 (1996) ............................................................................................ 12
 6
   Mass. Inst. of Tech. v. Shire Pharm., Inc.,
 7   839 F.3d 1111 (Fed. Cir. 2016) ........................................................................ 1, 9
 8 Nellcor Puritan Bennett, Inc. v. Masimo Corp.,

 9       402 F.3d 1364 (Fed. Cir. 2005) ............................................................................ 9

10 Ottah v. Fiat Chrysler,
         884 F.3d 1135 (Fed. Cir. 2018) .......................................................................... 12
11

12 PPG Industries v. Guardian Industries Corp.,
         156 F.3d 1351 (Fed. Cir. 1998) .......................................................................... 15
13
     SAS Inst., Inc. v. ComplementSoft, LLC,
14
       825 F.3d 1341 (Fed. Cir. 2016) ............................................................................ 9
15
     Trading Techs. Int'l, Inc. v. Open E Cry, LLC,
16      728 F.3d 1309 (Fed. Cir. 2013) .......................................................................... 13
17
   Wilson Sporting v. Hillerich Bradsby,
18    442 F.3d 1322 (Fed. Cir. 2006) .......................................................................... 15
19 Other Authorities

20
     Fed.R.Civ.P. 50 (a)..................................................................................................... 7
21
     U.S. Patent No. 6,154,844.................................................................................passim
22

23
     Juniper Networks, Inc. v. Finjan, Inc.,
        No. IPR2019-00026, Paper 46 (P.T.A.B. Apr. 7, 2020) .................................... 11
24

25

26

27

28                                  iii
     MEMO IN SUPPORT OF FINJAN’S OPP.                                        CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39810 Page 5 of 20




 1 I.     INTRODUCTION

 2        Eset’s “Renewed Motion for Summary Judgment of Prosecution History
 3 Disclaimer For U.S. Patent No. 6,154,844” (“Motion”) should be denied because Eset’s

 4 Motion is both substantively without merit and procedurally improper.

 5        Eset’s untimely “disclaimer” argument is baseless because Finjan never made the
 6 “clear and unmistakable disavowal” of claim scope of the term “before a web server

 7 makes the Downloadable available to web clients,” which is necessary to find

 8 disclaimer of this term. Indeed, Finjan never limited the invention to a specific location

 9 or device in a network or excluded network gateway devices as being covered, let alone

10 an “unmistakable disavowal” for these. The fact that multiple judges have interpreted

11 applicant’s statements to find no disclaimer shows that the statements that Finjan made

12 during prosecution are, at a minimum, subject to other “reasonable interpretations,”

13 which precludes a finding of disclaimer under the law. See Mass. Inst. of Tech. v. Shire

14 Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016) (“Where the alleged disavowal is

15 ambiguous, or even ‘amenable to multiple reasonable interpretations,’ we have declined

16 to find prosecution disclaimer.”).

17        Additionally, there is nothing to renew, as the Court ordered that the only open
18 issue was that it would review the infringement case that Finjan would present at trial to

19 determine whether Finjan had applied the Court’s claim construction. Doc. No. 702 at

20 2. Since the trial ended before the close of evidence, this issue is not properly before the

21 Court. Additionally, Eset’s Motion is procedurally improper because it raises the claim

22 construction issue of “disclaimer,” as opposed to the “prosecution history estoppel”

23 issue it sought leave to raise (which relates only to infringement under the doctrine of

24 equivalents). Eset was not given permission to file a brief on this completely different

25 legal doctrine of disclaimer, or to propose new constructions at this late stage in the case

26 for terms the Court already construed after extensive consideration. To do so now after

27

28                                   1
     MEMO IN SUPPORT OF FINJAN’S OPP.                  CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39811 Page 6 of 20




 1 Finjan and its experts relied on the Court’s constructions is highly prejudicial. Thus, the

 2 Court should not consider this procedurally defective Motion.

 3 II.     FACTUAL BACKGROUND

 4         A      The ’844 Patent Prosecution History
 5                1.     Finjan Did Not Disclaim a Network Gateway when Distinguishing Ji
 6         During the prosecution of the ’844 Patent, the examiner issued a non-final
 7 rejection of ’844 Patent claims over the reference Ji on February 8, 2000. Wells Decl.,

 8
     Ex. 2 (’844 File History Excerpts) at 3-4. Ji is a patent that describes a process of
 9
     “instrumenting” applets, a technique of rewriting code in the actual applet itself, and
10
     which is different from the ‘844 Patent. Doc. No. 188-14 (Ji) at Abstract. Unlike Ji, the
11
     ‘844 Patent does not instrument the Downloadable, but instead creates a Downloadable
12
     profile that identifies suspicious code in the Downloadable. In fact, Ji specifically
13
     references Finjan’s products in its specification and distinguishes itself from Finjan’s
14
     technology of creating profiles for the Downloadables. Doc. No. 188-14 at 1:66-3:4 (Ji
15
     stating that Finjan’s SurfinGate creates downloadable profiles at the gateway). In
16
     contrast, Ji taught that the better option was to instrument the code at a gateway and
17
     then analyze the file every time it is run. Id. at 3:9-12.
18
           On May 16, 2000, Finjan filed a response to the examiner’s non-final rejection of
19
     the ‘844 Patent claims to distinguish the inventions of the ‘844 Patent with how Ji
20
     operates. Wells Decl., Ex. 2 at 9-14. Finjan noted that Ji’s system was resource
21
     intensive because it instrumented every applet every time an applet was received. Id. at
22
     13 (“In Ji’s system, the burden of examining a Downloadable for suspicious code is
23
     always on the network gateway, and must be done every time.”) (emphasis added). In
24
     other words, the ‘844 Patent is less resource intensive because it can save processing
25
     time by reusing known security profiles. Moreover, Finjan explained that the ’844
26

27

28                                   2
     MEMO IN SUPPORT OF FINJAN’S OPP.                     CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39812 Page 7 of 20




 1 Patent has an inspector that can use the Downloadable security profile multiple times,

 2 thus reducing the load on a network gateway. Wells Decl., Ex. 2 at 13.

 3         Notably, at no time did Finjan ever state that the inspector cannot be on a

 4 network gateway. Indeed, just by reusing Downloadable security profiles (via the

 5 “linking” between the Downloadable and Downloadable security profile to recall

 6 Downloadable security profiles of known Downloadables) at the inspector in the

 7 network gateway, Finjan’s invention is less resource intensive than Ji’s system.

 8               2.     Various Courts Have Decided That the Prosecution History Does
 9               Not Limit These Terms
10         Various other courts have also considered terms in the “before…” element of the
11 ‘844 Patent in claim construction and dispositive motions, and some have considered

12 the exact prosecution history disclaimer arguments that Eset raises here. They have all

13 rejected other defendants’ attempts to limit the claim language.

14         First, the Federal Circuit has weighed in concerning how this claim element can
15 be “reasonably…understood” and applied a broad understanding:

16               It was reasonable for the jury to interpret “web clients” in this
17               context to refer to the specific web clients protected by the
                 claimed system. Likewise, the limitation requiring that linking
18               occur before a downloadable is “ma[de] . . . available to web
19               clients” could reasonably be understood to require that linking
                 occur at some point before users are permitted to access that
20               downloadable—but not necessarily before the downloadable is
21               made available on the Internet. Blue Coat concedes that, at the
                 time a security profile is linked, the “particular web client cannot
22               yet receive the downloadable—but the web server has made it
23               available . . . .” Reply Br. 9. Given the undisputed evidence that
                 WebPulse links security profiles to downloadables before
24               downloadables can be received by users of the service, we find
25               that the ’844 infringement verdict was supported by substantial
                 evidence.
26
     Finjan, Inc. v. Blue Coat Sys., 879 F.3d 1299, 1306-07 (Fed. Cir. 2018).
27

28                                   3
     MEMO IN SUPPORT OF FINJAN’S OPP.                   CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39813 Page 8 of 20




 1            Additionally, other district courts have explicitly declined to find that the

 2 applicants of the ‘844 Patent disclaimed claim scope based on statements in the

 3 prosecution history with respect to the Ji reference. Below is a summary of these prior
            1
 4 decisions :

 5                Finjan, Inc. v. Symantec Corp., No. 14-cv-02998-HSG, 2017 WL 550453,
                   at *16 (N.D. Cal. Feb. 10, 2017) (explicitly rejecting Symantec’s
 6                 prosecution history disclaimer argument and finding: “…[T]his is not a
 7                 circumstance in which it may properly interpret the asserted claims to
                   exclude what Symantec characterizes as the ‘gateway embodiment,’
 8                 because that embodiment is not ‘inconsistent with unambiguous language
 9                 in the patent’s specification or prosecution history…The Court does not
                   read this language [regarding Ji in the prosecution history of the ‘844
10                 Patent] to establish Symantec's apparent point that an inspector by
11                 definition can never be at the gateway, or to amount to a clear and
                   unmistakable disavowal of claim scope so as to require adoption of
12                 Symantec's construction.” );
13                Finjan, Inc. v. Proofpoint, Inc., No. 13-cv-05808-HSG, 2016 WL 1427492,
14                 at *2, *6 (N.D. Cal. Apr. 12, 2016)(denying summary judgment where
                   Proofpoint argued that Finjan disclaimed claim scope that would cover
15                 Proofpoint’s products by distinguishing Ji during the prosecution history of
16                 the ‘844 Patent and that “…once a Downloadable is on a web server and
                   available for download, it is available to web clients, and anything that
17                 happens after does not” satisfy the claim element);
18                Finjan, Inc. v. Sonicwall, Inc., No. 17-cv-04467-BLF, 2019 WL 1369938,
19                 at *8 (N.D. Cal. Mar. 26, 2019) (“To the extent that Sonicwall invokes the
                   prosecution disclaimer doctrine, its argument fails… Here, at best, Finjan's
20                 patent prosecution statements are ambiguous and thus do not support
21                 Sonicwall's position. As such, Finjan's statements do not show that it
                   ‘clearly and unmistakably’ disavowed ‘network gateway’ embodiments
22                 from the claim scope.”);
23                Finjan, Inc. v. Cisco Sys., Inc., No. 17-cv-00072-BLF, 2018 WL 3537142,
24                 at *4 (N.D. Cal. July 23, 2018) (same);
25

26   1
         Finjan has provided additional details regarding many of these decisions in its prior
27 claim construction briefing. See Doc. Nos. 188, 212.

28                                   4
     MEMO IN SUPPORT OF FINJAN’S OPP.                      CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39814 Page 9 of 20




 1              Finjan, Inc. v. Sophos, Inc., No. 14-cv-01197-WHO, 2016 WL 2988834, at
                 *22 (N.D. Cal. May 24, 2016)(rejecting Sophos’ position “that…a
 2               Downloadable is made available to web clients …whenever a
 3               Downloadable is made available to anyone over the internet”);
 4              Finjan, Inc. v. Sophos, Inc., 244 F. Supp. 3d 1016, 1049 (N.D. Cal.
                 2017)(rejecting Sophos’ argument that “[i]f an accused product receives a
 5               ‘Downloadable’ from a web server and then performs the claimed linking,
 6               it cannot infringe [because] the web server has already made that
                 Downloadable available to web clients.”); Doc. No. 188-8 at 16;
 7
                Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-cv-03999-BLF, 2014 WL
 8               5361976, at *10–11 (N.D. Cal. Oct. 20, 2014) (declining to hold that there
 9               was a specific disclaimer in the prosecution history based on applicant’s
                 statements regarding Ji or to import limitation based on Blue Coat’s
10               argument that when a web server makes a Downloadable available to a web
11               client, “the inspector has already transmitted an inspected Downloadable to
                 a web server…”); Doc. No. 188-9 at 15;
12
                Finjan, Inc. v. Blue Coat Sys., Inc., No. 13-cv-03999-BLF, 2016 WL
13               3880774, at *8 (N.D. Cal. July 18, 2016) (rejecting Blue Coat’s argument
14               that its gateway product does not infringe because the inspection happens
                 after its product “already received the Downloadable from a non-network
15               gateway web server in order analyze the Downloadable.”); Doc. No. 188-5
16               at 15.

17
     Thus, various Courts have rejected arguments the same as or similar to those that Eset

18
     makes in its Motion seeking to limit these claim terms.

19
           B      Procedural History
                  1.    This Court Has Already Construed the Terms Of The “Before…”
20
                  Claim Element After Extensive Consideration
21

22         Finjan asserts Claims 1, 7 and 15 of U.S. Patent No. 6,154,844 (the “’844
23 Patent”) against Eset in this case. Claims 1 and 15 are independent claims that include

24 the language “before a web server makes the Downloadable available to web clients.”

25 See Doc. No. 139-4 (’844 Patent), Claims 1 and 15. During the claim construction

26 phase of this case, the parties disputed the proper construction of “before a web server

27 makes the Downloadable available to web clients” and also “web server.” Doc. No.

28                                   5
     MEMO IN SUPPORT OF FINJAN’S OPP.                 CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39815 Page 10 of 20




 1 136-2 at 4-7. Finjan proposed that these terms should be given their plain and ordinary

 2 meaning. Id. Eset proposed that the “before…” term should be construed as “before

 3 deployment of the Downloadable to a web server,” and that “web server” should be

 4 construed as “the server on which the Downloadable is deployed and which responds to

 5 requests from web clients for content.” Id. Notably, Eset did not include in its

 6 construction that Finjan disclaimed that this action could be performed by network

 7 gateway servers.

 8         On September 25 and 26, 2017, the Court held a claim construction hearing,
 9 during which substantial time was devoted to discussion of these claim terms, including

10 the issue of prosecution history disclaimer. Doc. No. 188-16 (Claim Construction Hr’g

11 Tr.), Vol. I, 74-164; Vol. II, 3-81. During this discussion, counsel for Eset abandoned

12 the construction that it proposed in its briefing, including the “deployment” language.

13 Eset instead adopted a different construction—i.e., that the linking of the security profile

14 to the Downloadable must be done and then made available to the web server (as

15 opposed to made available to the web client as written in the claims). Id. Vol. I, 114:15-

16 116:7. The Court ultimately construed the “before…” term as “before the

17 Downloadable is available on a web server to be called up or forwarded to a web

18 client,” citing in support “’844 @ Col. 3:32-52; Col. 4:65 – Col. 5:13; Figure 1.” Doc.

19 No. 195 at 3. The Court did not adopt Eset’s proposed construction of “web server” or

20 provide any other construction for this term. Id. In either case, Eset did not argue for a

21 construction that would disclaim the use of the claimed system at a network gateway.

22               2.     The Court Did Not Grant Leave for this Motion on Disclaimer
23
           On April 23, 2019, Eset filed a motion for summary judgment regarding
24
     infringement of the ’844 Patent. Doc. No. 482. On September 26, 2019, the Court held
25
     a hearing regarding the parties’ summary judgment motions. When discussing the terms
26
     of the “before…” element during the hearing, the Court noted that the figures in the
27

28                                   6
     MEMO IN SUPPORT OF FINJAN’S OPP.                  CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39816 Page 11 of 20




 1 ‘844 Patent specification did not limit the location of the system, instead noting that

 2 “[t]hese things happen in all kinds of different places.” Wells Ex. 1 (Summ. J. Hr’g Tr.
           2
 3 Excerpt) at 1. The Court further noted that “…if the Downloadable is in a system and

 4 there’s someone in the system that’s inspecting it before it goes to the client and that’s

 5 who they’re calling the web server, I’m not sure that’s contrary to the Court’s

 6 construction as long as it’s happening before it gets to the client.” Id. at 2-3. Counsel

 7 for Eset then argued that there was “prosecution history estoppel” (not disclaimer) “as a

 8 matter of law.” Id. at 2-3. On October 16, 2019, the Court entered its Order on the

 9 parties’ summary judgement motions, denying Eset’s motion for summary judgment

10 regarding infringement of the ’844 Patent based on “numerous material facts in

11 dispute.” Doc. No. 699 at 2.

12          Eset moved for reconsideration of the Court’s order on its Motion for Summary
13 Judgment on November 13, 2019. See Doc. No. 708-1. In its request for

14 reconsideration, Eset again asked whether “the doctrine of prosecution history estoppel

15 precludes Finjan from reading the claims of the ‘844 patent to cover a network gateway

16 …” Doc. No. 708-1 at 5:11-23. The law that Eset cited and relied on related to

17 prosecution history estoppel. Id. In response, the Court ordered that it would review

18 whether “it becomes apparent that plaintiff has not applied the Court’s claim

19 construction, as ESET contends, or that Finjan has not produced evidence upon which a

20 jury could properly proceed to find a verdict of infringement by preponderance of the

21 evidence, ESET may procedurally move for a verdict pursuant to Fed.R.Civ.P. 50 (a).”

22 Doc. No. 720 at 2. Notably, the Court did not state that it would reconsider its claim

23 construction for this term under a disclaimer theory, only that it would consider the

24 evidence Finjan produces for this term in the manner it was already construed by the

25 Court. Id.

26
     2
    Unless otherwise noted, all exhibits are attached to the Declaration of Benu Wells in support of this
27 opposition.

28                                   7
     MEMO IN SUPPORT OF FINJAN’S OPP.                         CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39817 Page 12 of 20




 1         On March 10, 2020, this Court commenced trial in this action, which resulted in

 2 mistrial due to the Covid-19 pandemic before the close of Finjan presenting its

 3 evidence. During this trial, Eset attempted to question Dr. Cole about the prosecution

 4 history of the ’844 Patent. Finjan’s counsel objected that Eset was improperly

 5 addressing claim construction with Dr. Cole. Doc. No. 809-2 (3/12/20 Trial Tr.) at

 6 427:11-15. Eset’s counsel claimed that “I don’t think it’s a construction argument.

 7 Whether they, in fact, explained network gateway, that’s not really the claim

 8 construction, Your Honor. It’s an actual fact.” Id. at 430:5-8. The Court found that

 9 there was “a factual matter” for the jury, but that it would “decide the prosecution

10 estoppel claim.” Id. at 432:9-14. On July 16, 2020, the parties filed status updates, in

11 which Eset requested additional briefing on “prosecution history estoppel,” arguing that

12 “Finjan is estopped from asserting the ‘844 patent against ESET’s gateway servers….”

13 Doc. No. 800 at 7. On July 23, 2020, the Court allowed Eset to “file its renewed

14 motion[] for . . . prosecution history estoppel of the ‘844 patent.” Doc. No. 802. On

15 August 21, 2020, Eset filed its Motion, asking the Court to find “prosecution history

16 disclaimer,” citing to new law related to “disclaimer,” not “estoppel.” Doc. No. 807.

17 III.    ARGUMENT
18         A     Finjan Did Not Disclaim a Network Gateway During Prosecution of
19         the ’844 Patent

20
           Finjan’s statements during prosecution of the ’844 Patent do not meet the

21
     stringent standard necessary for a disclaimer, which requires an unequivocal and

22 unambiguous disavowal of a certain meaning to obtain a patent. Avid Tech., Inc. v.

23 Harmonic, Inc., 812 F.3d 1040, 1045-46 (Fed. Cir. 2016). Here, there can be no

24 showing that the statements made during prosecution rise to the level required for

25 disclaimer, where the “disavowal must be both clear and unmistakable.” Baxalta Inc. v.

26 Genentech, Inc., No. 19-1527, 2020 WL 5048435 at *5 (Fed. Cir. 2020) (quoting 3M

27 Innovative Properties Co. v. Tredegar Corp., 725 F.3d 1315, 1325 (Fed. Cir. 2013)).

28                                   8
     MEMO IN SUPPORT OF FINJAN’S OPP.                 CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39818 Page 13 of 20




 1 Indeed, because multiple courts have determined that there was no disclaimer,

 2 applicant’s statements are necessarily, at a minimum, “amenable to multiple reasonable

 3 interpretations,” which precludes a finding of disclaimer. SAS Inst., Inc. v.

 4 ComplementSoft, LLC, 825 F.3d 1341, 1349 (Fed. Cir. 2016); see also Mass. Inst. of

 5 Tech. v. Shire Pharm., Inc., 839 F.3d 1111, 1119 (Fed. Cir. 2016).

 6               1.    Applicant’s Statements Were Not Clear and Unequivocal
 7        Nothing in the intrinsic record supports disclaimer of a “network gateway” from
 8 the claims of the ‘844 Patent. First, the specification of the ’844 Patent uses this term in

 9 a manner consistent with its plain and ordinary meaning and does not limit it to a

10 specific location, nor prohibit a specific location. For instance, the ’844 Patent discloses

11 that an inspector may be located at the network gateway and that the security profile

12 discussed in the claims can be generated there. See Doc. No. 139-4 (’844 Patent), 5:14-

13 33. The specification further explains that the generic protection engine (shown at

14 Figure 5) is an example of a network protection engine (which is at the gateway) and

15 includes a content inspection engine (525). Id., 7:40-8:5. As Judge Gilliam found in the

16 Symantec Case, having the inspector at the network gateway is not “inconsistent with

17 unambiguous language in the patent’s specification . . . .” Symantec, 2017 WL 550453,

18 at *14–17 (citation and internal quotations omitted). Eset’s arguments pointing to the

19 specification of the ’844 Patent are therefore baseless.

20        Moreover, Eset bases its arguments on one embodiment of the invention, ignoring
21 the various embodiments in the specification that demonstrate the elements in claims 1

22 and 15. These include embodiments where the inspector is at a network gateway.

23 Nellcor Puritan Bennett, Inc. v. Masimo Corp., 402 F.3d 1364, 1368 (Fed. Cir. 2005)

24 (“The fact that the construction adopted by the district court and advocated by [appellee]

25 would have the effect of placing all the embodiments of the invention outside the scope

26 of the claims is powerful evidence that the court's construction is incorrect.”).

27

28                                   9
     MEMO IN SUPPORT OF FINJAN’S OPP.                  CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39819 Page 14 of 20




 1        Instead of applying the Court’s construction, Eset asks the Court to adopt a new

 2 construction of “web server” that differs from the construction it proposed during the

 3 claim construction period. Eset’s new proposed construction improperly excludes

 4 “network gateway” from the “web server.” Eset bases this new construction on an

 5 alleged disclaimer by Finjan when it made arguments during prosecution the ’844

 6 Patent with respect to the Ji reference. Motion at 11-13. However, Ji was completely

 7 inapplicable to the ‘844 Patent, as it specifically taught away from using security

 8 profiles and instead used its distinct “instrumentation” to modify an applet at the

 9 gateway in a manner that protects the client computer. Doc. No. 188-14 (Ji) at Abstract,

10 2:27-41, 3:1-4. In response to a non-final rejection, Finjan explained how its invention

11 is different from Ji’s system. In particular, Finjan noted that “Ji teaches a method

12 performed on a network gateway of examining application programs for lines of code

13 that the client computer should monitor for security policy violations.” Wells Ex. 2

14 (’844 File History Excerpts) at 13. In other words, Finjan merely noted to the examiner

15 what Ji says it does itself. Doc. No. 188-14 (Ji) at 3:1-4 (“To distribute the load

16 between the client and the server evenly, the present inventor has determined that a

17 combination of static scanning and run-time monitoring is needed.”). Finjan contrasted

18 Ji to the examiner noting that the ‘844 Patent invention generates a security profile and

19 links it to the Downloadable before making it available to web clients, as opposed to Ji’s

20 instrumentation at the gateway and run-time monitoring at web clients. Wells Ex. 2

21 (’844 File History Excerpts) at 13.

22        In fact, the Ji reference notes in its specification that Finjan’s SurfinGate product
23 is also at the network gateway, but specifically contrasted itself from Finjan by arguing

24 that Finjan’s system of generating security profiles, and taught away from this method

25 because it allowed previously known applets through without rescanning. Doc. No. (Ji)

26 at 2:27-41 (“No analysis is redone. This means that if a previously safe applet is

27 modified and still has the same URL, [Finjan’s] SurfinGate will fail to rescan it and let

28                                  10
     MEMO IN SUPPORT OF FINJAN’S OPP.                  CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39820 Page 15 of 20




 1 it pass through.”). Finjan again noted this contrast back to the examiner, stating:

 2 “Further, Ji does not teach examining an already linked Downloadable security profile

 3 by network gateways, if the profile is deemed trustworthy. In Ji’s system, the burden of

 4 examining a Downloadable for suspicious code is always on the network gateway, and

 5 must be done every time.” Wells Ex. 2 (’844 File History Excerpts) at 13. Thus, Finjan

 6 merely noted that Ji’s system is different from Finjan’s because Finjan used security

 7 profiles and Ji did not since Ji believed it was necessary to rescan the applet every time.

 8        Finally, the PTAB decision that Eset cites does not support Eset’s proposed
 9 construction. The PTAB found that plain and ordinary meaning of the term “web

10 server” applied and declined to find any disclaimer of web server being a network

11 gateway. Doc. No. 809-3 (Juniper Networks, Inc. v. Finjan, Inc., No. IPR2019-00026,

12 Paper 46 (P.T.A.B. Apr. 7, 2020)) at 17-18, 20. Indeed, Eset concedes that the PTAB

13 did not determine whether a network gateway could be a web server. Motion at 8.

14 Consistent with the IPR2019-00026, Finjan has accused Eset’s products because they

15 are “connected to the Internet and capable of serving documents accessible by a URL on

16 the World Wide Web.” Doc. No. 809-3 (Juniper Networks, Inc. v. Finjan, Inc., No.

17 IPR2019-00026, Paper 46 (P.T.A.B. Apr. 7, 2020)) at 17-18. Accordingly, the term

18 “web server” should be given its plain and ordinary meaning, which Finjan has applied

19 to Eset’s products for its infringement case. For instance, Finjan’s expert Dr. Cole

20 explained at trial: “I would say an ESET Gateway is an in-line device that could also act

21 as a web server for that client that sits behind it.” Doc. No. 809-2 (3/12/20 Trial Tr.), at

22 427:1-2. Thus, the Court should reject Eset’s proposed limitation to this term.

23               2.    Other Courts Have Found No Disclaimer So There is No
24               “Unmistakable Disavowal”
25        A total of eight other Courts have considered this claim language and none of
26 determined that there was disclaimer. The fact that other district court judges have

27

28                                  11
     MEMO IN SUPPORT OF FINJAN’S OPP.                  CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39821 Page 16 of 20




 1 found no disclaimer shows that it could not be “clear and unmistakable” disavowal, and

 2 at a minimum is “amenable to multiple reasonable interpretations.” See, e.g., Symantec,

 3 2017 WL 550453, at *16 (“The Court does not read this language to establish

 4 Symantec's apparent point that an inspector by definition can never be at the gateway, or

 5 to amount to a clear and unmistakable disavowal of claim scope so as to require

 6 adoption of Symantec's construction.”); Sonicwall, 2019 WL 1369938, at *8 (“To the

 7 extent that Sonicwall invokes the prosecution disclaimer doctrine, its argument fails…

 8 Here, at best, Finjan's patent prosecution statements are ambiguous and thus do not

 9 support Sonicwall's position. As such, Finjan's statements do not show that it ‘clearly

10 and unmistakably’ disavowed ‘network gateway’ embodiments from the claim scope.”);

11 Cisco, 2018 WL 3537142, at *4 (same); Blue Coat, 2014 WL 5361976, at *10–11

12 (declining to hold that there was a specific disclaimer in the prosecution history based

13 on applicant’s statements regarding Ji). Given that several different courts found that

14 the statements are “amenable to multiple reasonable interpretations,” there most

15 certainly cannot be the “clear and unmistakable” disavowal.

16        Thus aside from the fact that these other judicial decisions are entitled to
17 deference to ensure uniformity in construction across various lawsuits, they actually

18 disprove Eset’s claims of disclaimer here. Indeed these judges’ “reasonable

19 interpretation” of applicants’ statements was that applicants did not disavow the

20 gateway, precluding any disclaimer. Ottah v. Fiat Chrysler, 884 F.3d 1135 (Fed. Cir.

21 2018) (“Markman recogniz[ed] the need for uniformity in the treatment of a given

22 patent and not[ed] that treating interpretive issues as purely legal will promote . . .

23 intrajurisdictional certainty through the application of stare decisis on those questions

24 not yet subject to interjurisdictional uniformity under the authority of the single appeals

25 court”) quoting Markman v. Westview Indus., Inc., 517 U.S. 370, 390-91 (1996)).

26

27

28                                  12
     MEMO IN SUPPORT OF FINJAN’S OPP.                   CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39822 Page 17 of 20




 1         B      Eset’s Motion is Procedurally Improper

 2
           Eset’s Motion is also riddled with procedural infirmities and should not be

 3
     considered at the outset for these reasons.

 4
           First, the Court never gave Eset permission to file this purported “Renewed”

 5
     Motion, as it is not a renewal of any issue properly before the Court on summary

 6
     judgment. Rather, the Court stated in response to Eset’s Motion for Summary Judgment

 7
     regarding infringement of the ‘844 Patent and Eset’s Motion for Reconsideration of its

 8 Motions for Summary Judgment that it would consider Finjan’s infringement case and

 9 decide whether Finjan correctly applied the Court’s claim construction on the “before

10 …” element. Nowhere did the Court state that it would reconsider its claim construction

11 based on disclaimer---this was not an open issue for re-raising. Doc. No. 205 at 2. As

12 such, Eset’s entire Motion is without basis, as the Court explicitly stated that it would

13 need to consider Finjan’s infringement case and the evidence it provided in support. As

14 the trial ended in a mistrial before the close of Finjan’s infringement case, no such

15 determination can be made. As such, Eset’s Motion should not be considered.

16         Second, the Court did not give Eset permission to file a motion on “disclaimer.”

17 Rather, Eset’s arguments during summary judgment proceedings were for “prosecution

18 history estoppel,” which is the issue Eset had asked the Court to renew—not

19 “disclaimer.” Doc. Nos. 800 at 6-7; 802. Prosecution history estoppel and prosecution

20 history disclaimer are two distinct doctrines and cannot be substituted for each other. In

21 particular, prosecution history estoppel applies as part of an infringement analysis to

22 prevent a patentee from using the doctrine of equivalents to recapture subject matter

23 surrendered from the literal scope of a claim during prosecution. Trading Techs. Int'l,

24 Inc. v. Open E Cry, LLC, 728 F.3d 1309, 1322 (Fed. Cir. 2013). Prosecution disclaimer,

25 on the other hand, affects claim construction and applies where an applicant's actions

26 explicitly redefine a term in the claims. Id. As such, Eset’s renewed Motion is also

27 procedurally improper because it raises different arguments under a different body of

28                                  13
     MEMO IN SUPPORT OF FINJAN’S OPP.                  CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39823 Page 18 of 20




 1 law, which was not what the Court permitted in its Order allowing Eset to renew its

 2 motion. Doc. No. 802.

 3         Third, Eset already had the opportunity to raise “disclaimer” during the claim

 4 construction for these terms. See, e.g., Cent. Admixture Pharmacy Servs., Inc. v.

 5 Advanced Cardiac Sols., P.C., 482 F.3d 1347, 1356 (Fed. Cir. 2007) (“The district court

 6 found that [defendants] waived any argument with respect to this term by failing to raise

 7 it during the claim construction phase. We agree.”); Fenner Inv., Ltd. v. Microsoft

 8 Corp., 632 F. Supp. 2d 627, 638 (E.D. Tex. 2009) (“Because this argument is contrary

 9 to the claim construction order and was not raised prior to or even following the claim

10 construction hearing it is waived.”), aff’d sub nom. Fenner Investments, Ltd. v.

11 Microsoft Corp., 369 F. App’x 132 (Fed. Cir. 2010). In fact, Eset was given multiple

12 chances to set forth its proposed claim construction for this term, and lost during claim

13 construction. Instead, it presented different interpretations of the claims, and after

14 taking all of this into consideration, the Court provided and affirmed twice a

15 construction for the “before…” term based on “the plain language of the claim and the

16 written description.” Doc. No. 205 at 2. Specifically, the Court also declined to

17 construe “web server” (which Eset now seeks to construe differently than its proposal

18 during claim construction proceedings). Id. Finjan’s experts relied on these claim

19 construction findings from 2017 to prepare their opinions in this case, including Dr.

20 Cole’s expert report on infringement served nearly two years ago. To change claim

21 construction at this late stage is highly prejudicial to Finjan because Finjan was unable

22 to address it during discovery or when drafting exert reports. As such, this belated

23 attempt to raise a new claim construction during trial shows a clear waiver of these

24 arguments. Admixture, 482 F.3d at 1356. Thus, the Court should deny Eset’s Motion

25 since it has already addressed claim construction of these terms thoroughly and there is

26 no basis to revisit them at this late stage of the case.

27

28                                  14
     MEMO IN SUPPORT OF FINJAN’S OPP.                   CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39824 Page 19 of 20




 1        Fourth, Eset’s Motion should be denied because whether Finjan can show that the

 2 “before…” elements are met by a preponderance of evidence under the Court’s claim

 3 construction should be left for the jury. This boils down to a factual issue regarding,

 4 inter alia, whether Eset’s products act as web servers and perform the functions in the

 5 claims, which depends on facts about Eset’s products. PPG Industries v. Guardian

 6 Industries Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998) (“[A]fter the court has defined

 7 the claim with whatever specificity and precision is warranted by the language of the

 8 claim and the evidence bearing on the proper construction, the task of determining

 9 whether the construed claim reads on the accused product is for the finder of fact.”); see

10 also Acumed v. Stryker Corp., 483 F.3d 800, 806 (Fed. Cir. 2007) (“[A] sound claim

11 construction need not always purge every shred of ambiguity. The resolution of some

12 line-drawing problems — especially easy ones like this one [identifying how ‘sharp’ is

13 too sharp]— is properly left to the trier of fact.”).

14        Additionally, further claim construction is not necessary or appropriate here, as
15 the Court has already determined the construction of the term. This is similar to prior

16 litigations involving these same claim terms. In fact, both Judges Gilliam and Orrick in

17 the Northern District of California found that the dispute concerning the terms of this

18 claim element were met constituted a factual issue for the jury. See Proofpoint, 2016

19 WL 1427492, at *2, *6 (holding that “there is a factual dispute” regarding, inter alia,

20 “when the downloadable becomes ‘available.’”); see also Sophos, Inc., 2016 WL

21 2988834, at *22. Indeed, performing claim construction in view of the accused product

22 in this manner is improper – rather, the jury should decide if Eset’s products satisfy the

23 claim terms. Wilson Sporting v. Hillerich Bradsby, 442 F.3d 1322, 1330 (Fed. Cir.

24 2006) (“[C]laims may not be construed with reference to the accused device.”). As

25 such, Eset’s Motion should be denied and the decision left to the jury.

26 IV.    CONCLUSION
27        For the foregoing reasons, Eset’s Motion should be denied.
28                                  15
     MEMO IN SUPPORT OF FINJAN’S OPP.                      CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
Case 3:17-cv-00183-CAB-BGS Document 815 Filed 09/11/20 PageID.39825 Page 20 of 20




 1

 2                                           Respectfully submitted,

 3    Dated: September 11, 2020           By: /s/ Lisa Kobialka
 4                                           Paul Andre (State Bar. No. 196585)
                                             Lisa Kobialka (State Bar No. 191404)
 5                                           James Hannah (State Bar No. 237978)
 6                                           KRAMER LEVIN NAFTALIS
                                              & FRANKEL LLP
 7                                           990 Marsh Road
 8                                           Menlo Park, CA 94025
                                             Telephone: (650) 752-1700
 9                                           Facsimile: (650) 752-1800
10                                           pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
11                                           jhannah@kramerlevin.com
12
                                             Attorneys for Plaintiff
13                                           FINJAN, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                  16
     MEMO IN SUPPORT OF FINJAN’S OPP.          CASE NO. 3:17-cv-00183-CAB-BGS
     RE: PROSECUTION DISCLAIMER
